lJn tbt @nite!                                                btstts                              @onrt of   /uduul   @tufms
                                                                                                No. 18-1392C
                                                                                          (Filed: February 25, 2019)


* * * )t,t * *    :*   *   :*   *,* * *,f * {.'t' *           *. tr   * *,1' * * * *      +    *,*   1.   **      {. +   *
                                                                                                                         *
JAMES P. ARLOTTA,

                                                             Plaintiff,

                                         v.

THE UNITED STATES,

                                                             Defendant.

* * * *,,* j. *   :*   **       *'   *   :t   *,t'1.   *,!   *'{.'i( *   rr :l   * rr,l.'t *   *(   *,* *   r,,   +   * It


                                                                                           ORDER AND OPINION

         On September 7,2018, Plaintiff, proceedingpro se, filed a complaint in this Court'
Plaintiff also iubmitted an Application to Proceed 1/l Forma Pauperis. After review, it appears
that Plaintiff is indigent, and the Court therefore GRANTS this Application. In his complaint,
Plaintiff alleges thai the Navy violated his right to due process when they pressured and coerced
him into a psychiatric hospital, resulting in his discharge from service in April 1998.
Accordingly, he seeks back pay and other "lost benefits".

         on December 6, 2018, the Government filed a motion to dismiss for lack of subject
 matter jurisdiction pursuant to Rule 12(b)(1) ofthe Rules of the United States Court ofFederal
 Claim; ("RCFC") or, altematively, for failure to state a claim under RCFC 12(bX6)' On
 December 26,20;18, Plaintiff responded and on February 11,2019, the Government replied.
 This matter is now fully briefed and ripe for decision.

        For the reasons set forth below, the Court hereby GRANTS the Govemment's motion to
 dismiss under RCFC 12(bX1) for lack of subj ect matter jurisdiction. In light ofthis, the
 Govemment's altemative theory of dismissal pursuant to RCFC l2(b)(6) is moot'

                                          FACTS

        On April 8, 1998, Plaintiff enlisted in the United States Navy (the Navy) as a Seamen
 Recruit (E-2). Compl. at 2; Def.'s Mot., App. Al-2.' Shortly thereafter, Plaintiff was subject to

           I ,'A" refers to the Appendix included with the Government's motion to dismiss. The Govemment advises
 that the documents    included in this appendix "will appear in the administrative record, should such a record be
 necessary." Def.'s Mot.                                 at3,n.2             3




                                                                                                                                           ?01? l,tt50 0000 l,lqb l,lE3
two non-judicial punishments. Compl. at 2-3. On April 20,1998, Plaintiff was voluntarily
admitted to the Great Lakes Naval Station Hospital for a mental health evaluation. A5. After
Plaintiff was evaluated, the attending physician concluded that "[Plaintiffl suffers from a severe
disorder character and behavior [sic] which existed prior to enlistment . . . ." A8'

        On April 23,1998, the Navy notified Plaintiffthat he was "being considered for
administrative separation from the naval service by reason of defective enlistment and induction
due to erroneous enlistment as evidenced by psychotic/personality disorder." A'3. Plaintiff
acknowledged receipt ofthe notification and indicated that he did not desire to consult with
counsel. A3-4. Plaintiff also elected to receive copies ofthe documents that supported the basis
for his separation, but waived the other rights listed in the notification letter. A4. On April 26,
1 998, Plaintiff was separated from the Navy after a total of 15 days of service' A2. On

September 7 ,2018, Plaintiff filed the present action. Compl. at I .

         II.   DISCUSSION

        A pro se   plaintiff pleadings are generally held to "less stringent standards" than those of
                               s
a professional lawryer. Haines v. Kerner,4o4 U.S. 519,520-21 ( i 972) (requiring that allegations
contained in a pro se complaint be held to "less stringent standards than formal pleadings drafted
by lawyers"). However, the Court cannot extend this leniency to relieve plaintiffs of their
jurisdiitionalbwden. Kelleyv,sec'y,U.S.Dep'tofLabor,812F.2d1378, 1380(Fed.Cir. 1987).
 Whether a court has jurisdiction is a threshold matter in every case. See Steel Co. v. Citizens for
 a Better Env't,523 U.S. 83,94-95 (1998). "If the Court determines at any time that it lacks
 subject-matter jurisdiction, the court must dismiss the action." RCFC 12(hX3)'

        To fall within this Court has jurisdiction, claims against the United States must be frled
within six years after such claim accrues. 28 U.S.C. $ 2501; see also John R. Sand & Gravel Co.
v. (Jnited states,552 U.S. 130, l3 3-13 5 (2008) (holding that $ 2501's limitations period
prescribes a jurisdictional limit to the Court of Federal Claim's ability to adjudicate claims
against the United States, cannot be waived, and may not be equitably tolled). Unde-r { 2501, a
claim first accrues "when all the events have occurred that fix the alleged liability ofthe
government and entitle the claimant to institute an action." Hopland Band of Pomo Indians v.
United States,855 F.2d 1573, 1576-77 (Fed. Cir. 1988).

        In his complaint, Plaintiff alleges that his rights were violated by the imposition ofthe
non-judicial punishments and his subsequent separation from the Navy on April 26, 1998. See
Compl. at 2-3. Taking April 26, 1998 as the latest date upon which Plaintiffls claims accrued,
Plaintiff had until April 26, 2004 to file suit. Plaintiff did not file the present action until
September 7, 2018. Therefore, Plaintiff s claims are untimely and baned by the running of the
statute of limitations. See 28 U.S.C. $ 2501 ("Every claim of which the United States Court of
Federal Claims has jurisdiction shall be barred unless the petition thereon is filed within six years
after such claim first accrues"). Accordingly, the Court lacks subject matter jurisdiction to hear
Plaintiff s claim. In light of this holding, the Govemment's altemative theory for dismissal
pursuant to RCFC 12(b)(6) is moot.
       IIL    CONCLUSION

    Because Plaintiff filed suit after the limitations period expired, the Court hereby
GRANTS the Government's motion to dismiss for lack of zubject matter jurisdiction'
Consequently, the Govemment's altemative theory for dismissal pursuant to RCFC l2(bX6) is
moot,

       The Clerk is dirccted to enterjudgment accordingly.


       IT IS SO ORDERED.




                                                                   EDWARDT.DAMICH